Lawrence, Judge:
The question of the proper dutiable value of certain wool felt slippers and soles imported from Canada forms the subject of this appeal for a reappraisement.
The respective parties have submitted the appeal for decision upon a stipulation to the effect that the issues herein are the same in all material respects as those the subject of C. J. Tower & Sons v. United States, 21 Cust. Ct. 314, Reap. Dec. 7624, and that the record in that case may be incorporated herein. The parties have also agreed that the prices at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered *276for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the appraised values, less additions made by the importer on entry because of advances by the appraiser in similar cases, and that there was no-higher foreign value.
Upon the agreed facts, I find the export value, as defined in section 402 (d), Tariff Act of 1930, to be the proper basis for determining the-, values of said merchandise, and that such values are the appraised values, less additions made by the importer on entry because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.